ACCEPTED
                                                                                           03-14-00612-CV
                                                                                                  3756235
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      1/13/2015 4:35:54 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                NO. 03-14-00612-CV

                                  IN THE                                   FILED IN
                                                                    3rd COURT OF APPEALS
                          THIRD COURT OF APPEALS                        AUSTIN, TEXAS
                               AUSTIN, TEXAS                        1/13/2015 4:35:54 PM
                                                                      JEFFREY D. KYLE
                                                                            Clerk

                          M&M ORTHODONTICS, P.A.,
                                                                  Appellant,

                                           v.

                       ACS STATE HEALTHCARE, LLC,
                                                                  Appellees.


        On appeal from the 126th District Court, Travis County, Texas
                       Cause No. D-1-GN-14-000321


  FIRST UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

  Appellant asks the Court to extend the time to file Appellant’s Brief.

                                  A. Introduction

  1. Appellant is M&M Orthodontics, P.A.

  2. This motion is filed within the period to file a motion to extend the time to

file briefs, as required by Rules 10.5 and 38.6.

  3. The appellees are not opposed to this motion.




 Appellant M&M Orthodontics, P.A.’s Motion to Extend Time to File Brief
 Page 1 of 4
                           B. Argument & Authorities

  4. The Court may grant an extension of time to file briefs under Texas Rule

of Appellate Procedure 38.6.

  5. The deadline to file the Brief is January 12, 2015.

  6. Appellant requests an additional 30 days to file its Brief, extending the

time until February 11, 2015.

 7.   This appeal may become moot because the State of Texas recently filed,

against the Appellant in this appeal, similar but discrete civil court claims on

related issues. As a result, those new claims may obviate the need for this appeal.

In addition, if the same legal questions ultimately present themselves in those

new civil cases, the issues may be more clear and straightforward to bring in

those cases. Appellant’s counsel needs some additional time to research the effect

of those new, similar claims by the State of Texas to determine whether this

appeal is necessary to preserve appellant’s legal complaints.

  8. No previous extension has been requested or granted to extend the time to

file Appellant’s Brief.

                                      C. Prayer

  8. For these reasons, Appellant asks the Court to grant an extension of time to

file Brief until February 11, 2015.




 Appellant M&M Orthodontics, P.A.’s Motion to Extend Time to File Brief
 Page 2 of 4
                                         Respectfully Submitted,




                                         Jason Ray
                                         State Bar No. 24000511
                                         RIGGS ALESHIRE & RAY, P.C.
                                         700 Lavaca, Suite 920
                                         Austin, Texas 78701
                                         (512) 457-9806 Telephone
                                         (512) 457-9066 Facsimile
                                         jray@r-alaw.com

                       CERTIFICATE OF CONFERENCE

      I communicated by telephone on January 12, 2015 with opposing counsel,

Raymond Winter (for the State of Texas) and Eric J.R. Nichols (for ACS State

Healthcare) and they advised that they do not oppose this motion.



                                         ___________________________
                                         Jason Ray




 Appellant M&M Orthodontics, P.A.’s Motion to Extend Time to File Brief
 Page 3 of 4
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

served by eservice on January 13, 2015 to the following:


Counsel for State of Texas:
Raymond Winter
Margaret Moore
Office of the Attorney General
P.O. Box 12458
Austin, TX 78711-2548
raymond.winter@texasattorneygeneral.gov
margaret.moore@texasattorneygeneral.gov

Counsel for ACS State Healthcare,LLC:
Eric J.R. Nichols
Christopher R. Cowan
Beck Redden, LLP
515 Congress Avenue, Suite 1750
Austin, Texas, 78701
enichols@beckredden.com
ccowan@beckredden.com




                                         ___________________________
                                         Jason Ray




 Appellant M&M Orthodontics, P.A.’s Motion to Extend Time to File Brief
 Page 4 of 4